Citation Nr: 0101741	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability. 

2.  Entitlement to an increased disability evaluation for 
service-connected degenerative joint disease, right knee, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1976 to 
November 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1999, a statement of the case was issued in May 
1999, and a substantive appeal was received in August 1999.  
The veteran attended a personal hearing at the RO in 
September 1999, but failed to report for a subsequently 
scheduled Board video-conference hearing.  In September 2000, 
the veteran submitted additional evidence directly to the 
Board with a waiver of initial RO consideration of the 
evidence. 


FINDINGS OF FACT

1.  By rating decision in May 1979, entitlement to service 
connection for left knee disability was denied; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Certain items of evidence received since the May 1979 
rating decision are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for left 
knee disability. 



CONCLUSIONS OF LAW

1.  The May 1979 rating decision in final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence submitted since May 1979 is new and material, 
and the veteran's claim of entitlement to service connection 
for left knee disability has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Knee

In February 1998, the veteran's representative explicitly 
contended that the veteran was claiming service connection 
for a left knee condition as being aggravated by his service-
connected right knee problem, and in May 1998 the RO 
adjudicated the left knee claim only in the context of 
secondary service connection.  During his September 1999 
personal hearing, however, the veteran indicated that he also 
wished to pursue a theory of direct service connection.  The 
Board notes that service connection for a left knee condition 
on a direct basis was previously denied by rating decision in 
May 1979.  In a January 2000 supplemental statement of the 
case, the RO adjudicated the issue of direct service 
connection on the merits, but made no explicit findings 
regarding whether new and material evidence had been 
submitted to reopen the previously denied claim.

The Board finds that, notwithstanding the January 2000 
adjudication on the merits, a new and material evidence 
analysis is necessary because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996). 

The RO's May 1979 denial of service connection for a left 
knee condition was based on a determination that, while the 
veteran complained of left knee pain in service, there were 
no clinical findings in service, his separation examination 
report was normal, and no left knee pathology was noted 
during a January 1979 VA examination that included X-rays of 
the knees.  The veteran was notified of the RO's decision in 
May 1979.  He did not file a timely notice of disagreement, 
and the decision became final.  See 38 U.S.C.A. § 7105(c).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The evidence of record in May 1979 consisted of the 
veteran's service medical records and a January 1979 VA 
examination report.  The evidence submitted since May 1979 
includes the report from a May 1998 VA examination that 
contains a diagnosis of arthritis of both knees.  The Board 
finds that, as the initial denial in May 1979 was based on 
the absence of any left knee pathology, the current evidence 
of a left knee disorder constitutes new and material evidence 
as defined by 38 C.F.R. § 3.156.  This evidence is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board 
concludes that new and material evidence has been submitted 
to reopen the veteran's claim.



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for left 
knee disability is reopened.  To this extent, the appeal is 
granted subject to the actions set forth in the following 
remand section of this decision. 


REMAND

As the veteran's left knee claim is reopened, it must be 
adjudicated on the merits under applicable laws and 
regulations, including the reasonable doubt provisions of 38 
U.S.C.A. § 5107(b) (West 1991).  Moreover, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist.  

Further, given the need to develop the medical evidence with 
regard to the service connection claim and noting that 
clinical entries since the last VA rating examination in May 
1998 suggest some instability of the already service-
connected right knee, the Board believes additional action 
with regard to this issue is also necessary.  The Board also 
notes that under some circumstances, separate ratings under 
Diagnostic Codes 5003 and 5257 may be assigned.  See 
VAOPGCPREC 23-97 (July 1, 1997). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA and private medical 
records (not already in the claims file) 
should be obtained and made of record. 

2.  The RO should review the claims file 
and determine whether any additional 
action is necessary to comply with the 
assistance to the veteran provisions of 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

3.  The veteran should be afforded a VA 
orthopedic examination of both knees.  It 
is imperative that the claims file (to 
include all service medical records) be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated medical tests 
should be accomplished and all 
examination findings clearly reported as 
to both knees.  

With regard to the left knee, after 
reviewing the records and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current left knee 
disorder is related to any injury during 
the veteran's military service or is 
proximately due to (or has been 
aggravated by) the veteran's service-
connected right knee disability.  

With regard to the already service-
connected right knee, the examiner should 
clearly report whether or not the veteran 
suffers from recurrent subluxation or 
lateral instability and, if so, whether 
such symptomatology is slight, moderate 
or severe in degree.  Range of motion of 
the right knee should also be clearly 
reported.  If there is objective evidence 
of any additional functional loss due to 
pain, weakness, fatigue or 
incoordination, the examiner should 
indicate at which point of such motions 
(in degrees) that such additional 
functional loss is shown. 

4.  The RO should then review the record 
and determine whether the veteran's 
claims can be granted.  Consideration of 
the service connection issue should be on 
the merits and include consideration of 
both direct and secondary theories of 
service connection.  Consideration of the 
increased rating issue should include 
application of the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  The veteran 
and his representative should be 
furnished with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to assist the veteran and to 
comply with the provisions of the Veterans Claims Assistance 
Act of 2000.  The veteran and his representative are free to 
submit any additional evidence and argument in support of the 
matters addressed by the Board in this remand. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

